Herman and Lee Herman were jointly prosecuted in the county court of Kay county by information, charged with the offense of having unlawful possession of certain intoxicating liquors with intent to sell the same. Separate trials were had and both of the defendants were found guilty, and appealed. The conviction of R.M. Herman was affirmed. See Herman v. State, 8 Okla. Crim. 422.
Upon an investigation of the record we are of the opinion that there is not sufficient evidence connecting Lee Herman with this transaction to sustain the verdict against him. The judgment of the lower court is therefore reversed, and a new trial is granted.
ARMSTRONG, P.J., and DOYLE, J., concur.